DETAILED ACTION

1.	Claims 1-30 are presented for consideration.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,409,768. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. [ US Patent No 9,880,933 ], in view of Jardin [ US Patent Application No 2004/0181522 ].

4.	As per claim 1, Gupta discloses the invention as claimed including a system, comprising:
	a resource manager comprising a software program stored in memory and executed by a processing device [ i.e. database engine ] [ 720, Figure 7; and col 22, lines 42-60 ], the resource manager to be coupled to plurality of virtual data warehouse instances [ i.e. buffer cache nodes ] [ 530-550, Figure 5; Figure 7; and col 23, lines 5-26 ] that each comprise a plurality of computing resources [ 735, figure 7; and col 22, lines 61-col 23, lines 26 ], the resource manager configured to:
	receive a query directed to database data [ i.e. one or more client processes may send database query requests to database tier component ] [ 725, Figure 7; and col 22, lines 61-64 ];
	determine a plurality of tasks associated with the query [ i.e. each database query request may be parsed and optimized to generate one or more write record requests ] [ 743, Figure 7; col 23, lines 1-5 and lines 27-34 ];
	Gupta does not specifically disclose
	distribute the plurality of tasks among the plurality of virtual data warehouse instances to cause each computing resource of the plurality of computing resources of the plurality of virtual data warehouse instances to process a respective task of the plurality of tasks.
	receive, from the plurality of virtual data warehouse instances, results obtained from the processing of the plurality of tasks; and
	use the results to respond to the query.
	Jardin discloses
	distribute the plurality of tasks among the plurality of virtual data warehouse instances to cause each computing resource of the plurality of computing resources of the plurality of virtual data warehouse instances to process a respective task of the plurality of tasks [ i.e. configured to break jobs down into a series of smaller functions or tasks that can be distributed among processors or nodes ] [ Abstract; and paragraphs 0021, 0042 and 0093 ];
	receive, from the plurality of virtual data warehouse instances [ i.e. the intermediate results file is saved for combining with the other intermediate results ] [ paragraphs 0076-0078, and 0081 ], results obtained from the processing of the plurality of tasks; and use the results to respond to the query [ i.e. the final results ] [ paragraphs 0092, and 0098 ].
	  It would have been obvious to a person skill in the art at the time the invention was made to combine the teaching of Gupta and Jardin because the teaching of Jardin would enable to increase the performance by distributing the data processing load among multiple processors in a clustered environment [ Jardin, paragraph 0002 ].

5.	As per claim 2, Gupta discloses wherein the database is stored in a data store comprising a plurality of storage devices [ 120, Figure 1 ].

6.	As per claim 3, Gupta discloses wherein the data store further comprises a virtual database [ col 15, lines 6-11; and col 21, lines 10-23 ].

7.	As per claim 4, Gupta discloses wherein the resource manager is external to and separate from the computing resources of the plurality of virtual data warehouse instances [ Figure 5; and col 16, lines 62-col 17, lines 2 ].

8.	As per claim 5, Gupta discloses wherein a logical mapping is between the plurality of virtual data warehouses [ col 29, lines 5-17 ].

9.	As per claim 6, Gupta discloses wherein each of the plurality of computing resources comprises at least one processor [ Figure 17; and col 11, lines 61-col 12, lines 11 ].

10.	As per claim 7, Gupta discloses wherein the query is in the form of one or more SQL statements [ col 6, lines 7-13 ].

11.	As per claim 8, Jaydin discloses wherein the resource manager is further configured to identify at least one storage device of the data store that is associated with database data identified in the query [ i.e. tasks that can be distributed among processors or nodes of a distributed computing system ] [ paragraphs 0042, and 0065 ].

12.	As per claim 9, Gupta discloses wherein the resource manager to: configure, on demand, a computing resource of the plurality of virtual data warehouse instances [ i.e. determine demand or workload for available or provisioned compute nodes ] [ col 39, lines 22-47 ].

13.	As per claim 10, Gupta discloses wherein the resource manager to at least one of: configure a number of processors of the computing resource; configure a storage capacity of a cache memory of the computing resource; or configure a number of processors of the computing resource, and configure a size of a cache memory of the computing resource; and wherein the number of processors and the size of the cache memory are configured independently of each other [ i.e. capacity may be added ] [ col 37, lines 51-col 38, lines 7 ].

14.	As per claims 11-20, they are rejected for similar reasons as stated above in claims 1-10.

15.	As per claims 21-30, they are rejected for similar reasons as stated above in claims 1-10.

Response to Arguments

16.	Applicant's arguments filed 06/17/2022 have been fully considered but they are not persuasive.

17.	As per remarks, Applicants argued that (1) Gupta does not teach or suggest resource manage configured to distribute the plurality of tasks among the one or more virtual data warehouse instances as amended in independence claims.

	As to point (1), the amended limitations are currently rejected under Jarden.  Jarden discloses receives database commands read and write commands, transmitted by the client computer system via a network [ paragraph 0045 ], and configured to break jobs down into series of smaller functions or tasks that can be distributed among processors or nodes of a distributed system [ i.e. distributed plurality of tasks among the one or more virtual data warehouse instances as amended ] [ paragraphs 0042, and 0081 ].  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN NGUYEN whose telephone number is (571)272-3971.  The examiner can normally be reached on Monday-Friday 9-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-2727952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446